Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on July 10, 2022 is acknowledged.
3.	Claims 16-31 are pending in this application.


Restriction
4.	Applicant’s election without traverse of Group 1 (claims 16-17) in the reply filed on July 10, 2022 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. Claims 18-31 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claims. Claims 16-17 are examined on the merits in this office action.


Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Rejections
35 U.S.C. 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filpula et al (Biotechnol. Prog., 1990, 6, 171-177, filed with IDS) in view of Megnin et al (WO 1988/005654, in French, Google translation used and enclosed)..
10.	Megnin et al teach a DOPA-rich polyphenolic protein secreted by the marine mussel Mytilus edulis (see abstract). Megnin et al teach that the amino acid composition of the Mytilus edulis adhesive protein has the sequence Ala-Lys-Pro-Ser-Tyr-Hyp-Hyp-Thr-DOPA-Lys (see p. 171, left column, second paragraph). 
The difference between the reference and the instant claims is that the reference does not teach a cosmetic composition comprising a cosmetically acceptable adjuvant, diluent or carrier, and the composition is suitable for topical administration to skin.
11.	However, Megnin et al teach a cosmetic composition having an improved substantivity or adherence to the skin or nails (see abstract and claim 1). Megnin et al teach that the adhesive protein is a natural protein (see claim 2), and the proteins of molluscs or crustaceans are of the genus: Mytilus, Lymex or Balanus (see claim 4) and Mytilus edulis, ytilus byssus, ytilus californianus, Limex or Balanus (see Description, paragraph 6, on page 2 of the translation). Megnin et al teach that the composition is for topical administration (see claim 7). Megnin et al teach the topical formulations in the Examples (see pp. bottom of page 2 to page 3).
12.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings to formulate a cosmetic composition comprising the mussel adhesive protein Ala-Lys-Pro-Ser-Tyr-Hyp-Hyp-Thr-DOPA-Lys. One of ordinary skill in the art would be motivated to try with a reasonable expectation of success, since Megnin et al teach that cosmetic composition comprising mussel adhesive from Mytilus, specifically Mytilus edulis. Megnin et al teach that the mussel adhesive protein improves adhesion and/or substantivity. 
Additionally, it has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was “introducing adhesive additives is often incompatible with the formulations in question…any modification, even a small one, of the composition of a formula risks causing unacceptable variations in its characteristics, such as ease of spreading, coverage, shine, touch, etc.” (see p.2 of translation, 3rd paragraph), and there were a limited number of methodologies available to do so, for example combination of compounds at different concentrations. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful. In the instant case, Megnin et al teach cosmetic composition comprising peptides and derivates isolated from the genus Mytilus (species Mytilus edulis), Limex and Balanus. Megnin et al teach that the cosmetic composition comprising the mussel adhesive composition improved adhesion to the skin. Filpula et al teach a mussel adhesive protein isolated from the same species, Mytilus edulis. One of ordinary skill in the art would be motivated to try, since the peptide is isolated from the same species and the same function (mussel adhesive), with a reasonable expectation that it would at least have the same effect. Thus, a cosmetic composition comprising the peptide sequence Ala-Lys-Pro-Ser-Tyr-Hyp-Hyp-Thr-DOPA-Lys is a “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654